Title: From George Washington to Joseph Jones, 7 June 1781
From: Washington, George
To: Jones, Joseph


                        
                            Dear Sir,
                            New Windsor 7th June 1781
                        
                        Genl Rutledge did me the favor to present me with your letter of the 31st Ulto, & on my return from
                            Weathersfield I met your other favor of the 10th—What with few aids at present, and a multiplicity
                            of business, my time has been so constantly occupied, that It has not been in my power to acknowledge the receipt of the
                            above letters before, & now I must be hasty & indigested in my answers.
                        Hesitate not a moment to believe, that I am prompted by every motive which public duty—inclination—and
                            private interest can dictate to afford every assistance in my power to the distressed States to the Southward—Virginia in
                            particular—but to require Brick with out straw was the complaint of old time—My Letter to Congress of this date, gives
                            you the number of Men which have joined the Army since the first of Jany, under the requisitions of October—and the
                            General return, sent to the Board of War by Genl Rutledge, for the Month of May—in which all those Recruits are included—all the Men composing the detachment of the Marquis la Fayette—the Garrison’s at Wyoming—Albany &ca are also
                            included. In the total of that return—judge you therefore of my ability to afford, at this moment, effectual aid,
                            from the remainder, to the Southward—especially when there are appearances of something serious upon the Northern
                            Frontier of this State, from Canada.
                        It is much the desire of the Govr of Virginia, as appears by his Letter of the 28th Ulto, that I should in
                            person, repair to that State—it is also the expressed wish of many of my friends—and nobody I perswade myself can doubt my
                            inclination to be immediately employed in the defence of that Country where all my property & Connexions are—but
                            there are powerful objections to my leaving this Army, at this time, but neither time, nor prudence,
                            will allow me to go into a detail of them on paper—one only I will name—which is—that no other person has power to
                            command the French Troops which are now about to form a junction with this Army—let it suffice for me to add, that I am
                            acting on the great scale. that temporary evils must be endured where there is no remedy at hand—that I am not without
                            hopes the tables may be turned—but these being contingent, I can promise no more than my utmost exertions—and that I am
                            with great truth & sincerety Dr Sir Yr Most Affecte Servt
                        
                        
                            Go: Washington

                        
                    